DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Species I Figures 1-8 and 10 claims 1-10 in the reply filed on 10/4/2021 is acknowledged.  The traversal is on the ground(s) that the International Searching Authority did not indicate a lack of unity of invention in the International Search Report.  This is not found persuasive because as stated in the Restriction Requirement the different species represented in the drawings shows varying subject matter that would impede the search of the application.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5 and 16 of U.S. Patent No. 10,850,902 B2.   Although the claims at issue are not identical, they are not patentably distinct from each each set of claims recite a carton having a plurality of panels forming walls of a tubular structure and an end closure structure. The end closure structure including a top end closure flap and a side end closure flap with glue areas attaching the top end closure flap and the side end closure flap. The difference of the patent and the present invention is the present application recites additional features and limitations relating to the carton, such as, the upper end closure structure having a lower edge that defines at least in part a window for exposing to view contents of the carton and the side end closure flaps comprising an outer surface and an inner surface opposing the outer surface, it would be obvious to one having ordinary skill In the art to have the lower edge of the upper end closure structure define at least in part a window since it was known in the art that doing so would allow the consumer to see the contents inside of the carton. Further, it is inherently known that any panel, specifically a side end closure flap, would have an outer surface and an inner surface opposing the outer surface.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 5-6 recite the limitation "the first side wall" in the second line of the claims.  There is insufficient antecedent basis for this limitation in the claims.

Claims 7-8 recite the limitation "the top wall" and “the base wall” in the claims.  There is insufficient antecedent basis for these limitation in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    800
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    787
    530
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    800
    548
    media_image3.png
    Greyscale

Claim(s) 1, 3, 4, 5, 6 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blin et al. US 2018/0319560 A1.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Blin discloses a carton 90 comprising a plurality of primary panels including a pair of bottom lap panels 12/20 secured together to allow the primary panels to form walls of a tubular structure, an upper end closure structure partially closing an end of the tubular structure, the upper end closure structure having a lower edge that defines at least in part a window for exposing to view contents of the carton, the upper end closure structure comprising a top end closure flap 30 comprising a handle opening (described in Para. 0103) defined therein and a pair of side end closure flaps 26/34, the side end closure flaps comprising an outer surface and an inner surface opposing the outer surface, the outer surface of each of the side end closure flaps comprising a glue area 
Blin discloses each of the side end closure flaps 26/34 is coupled to the top end closure flap 30.
Blin discloses the upper end closure structure comprises a pair of web panels 28/32, each of the web panels connecting a respective one of the pair of side end closure flaps 26/34 to the top end closure flap 30.
Blin discloses a display window (W) defined at least in the first side wall for display of at least one article.
Blin discloses the display window (W) is defined at least in part by a displaceable flap (50a/50b) hingedly connected to the first side wall
Blin discloses the top wall is shorter in a transverse direction than the base wall.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image4.png
    754
    541
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    465
    502
    media_image5.png
    Greyscale


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sutherland US 4,202,446.


With regards to claim 3, Sutherland discloses each of the side end closure flaps is coupled to the top end closure flap.

With regards to claim 4, Sutherland discloses the upper end closure structure comprises a pair of web panels 126/127, each of the web panels connecting a respective one of the pair of side end closure flaps to the top end closure flap 62/82.

With regards to claim 5, Sutherland discloses a display window (when a portion of panel 28 is removed at cut lines 102) defined at least in the first side wall for display of at least one article.

With regards to claim 6, Sutherland discloses the display window is defined at least in part by a displaceable flap (flap formed when separated at cut 102) hingedly connected to the first side wall.

With regards to claim 7, Sutherland discloses the top wall is shorter in a longitudinal direction than the base wall. (Fig. 2 and 4)

With regards to claim 8, Sutherland discloses the top wall is shorter in a transverse direction than the base wall. (Fig. 2 and 4)

With regards to claim 9, Sutherland (Fig. 6) discloses a blank comprising a plurality of primary panels 27/28/30/32/103 for forming walls of a tubular structure, the plurality of primary panels including a pair of bottom lap panels 24/42 securable together, a plurality of end closure flaps for forming an upper end closure (shown above) structure for partially closing an end of the tubular structure, at least one of the plurality of end closure flaps providing, in setup carton, a lower edge that defines at least in part a window for exposing to view contents of the carton, the upper end closure structure comprising a top end closure flap 108 comprising a handle opening (shown above) defined therein and a pair of side end closure flaps, the side end closure flaps 62/82 comprising an outer surface and an inner surface opposing the outer surface, the outer surface of each of the side end closure flaps comprising a glue area (on panels 75 and 95), wherein each glue area is adhesively securable to an inside surface of the top 

With regards to claim 10, Sutherland (Fig. 5) discloses a package comprising a group of articles (B) and a carton 10 disposed along a part of the exterior of the group of articles, the carton comprising an upper end closure structure (shown above) partially closing an end of the carton, the upper end closure structure having a lower edge that defines at least in part a window through which at least one of the articles of the group is exposed to view, wherein the upper end closure structure comprises a top end closure flap 108 having a handle opening (shown above) and a pair of side end closure flaps 62/82, the side end closure flaps each comprising an outer surface, and an inner surface opposing the outer surface, the outer surface of each of the side end closure flaps comprising a glue area (on panels 75 and 95), wherein each glue area is adhesively secured to an inside surface of the top end closure flap, and wherein each of the glue areas is disposed below the handle opening and wherein at least a portion of the inner surface of each side end closure flap disposed below the handle opening is in substantial face-contacting arrangement with the at least one of the articles of the group.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland US 4,202,446.
With regards to claim 2, Sutherland discloses each side end closure flap comprises a limb portion (at 77 and 97) extending from a main body and glue areas on the side end closure flap but it does not specifically disclose each of the glue areas is provided by at least a part of the limb portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have each of the glue areas provided by at least a part of the limb portion since it was known in the art that doing so would create a stronger attachment between the flaps to hold the articles inside.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736